Case 2:19-cv-08569-CAS-FFM Document 23 Filed 10/28/19 Page 1 of 4 Page ID #:217



   1 Brian M. Boynton (SBN 22193)
     brian.boynton@wilmerhale.com
   2 WILMER CUTLER PICKERING
   3    HALE AND DORR LLP
     1875 Pennsylvania Ave. NW
   4 Washington, DC 20006
     Tel.: (202) 663-6044
   5 Fax: (202) 663-6363
  6 Matthew Tymann (SBN 326249)
  7 matthew.tymann@wilmerhale.com
    WILMER CUTLER PICKERING
  8    HALE AND DORR LLP
    50 South Grand Avenue, Suite 2100
  9 Los Angeles, CA 90071
 10 Tel.: (213) 443-5343
    Fax: (213) 443-5400
 11
    Attorneys for Amicus Curiae Association of California Egg Farmers
 12
 13
                           UNITED STATES DISTRICT COURT
 14
                         CENTRAL DISTRICT OF CALIFORNIA
 15
                                    WESTERN DIVISION
 16
 17                                       Case No.    2:19-CV-08569-CAS (FFMx)
 18    NORTH AMERICAN MEAT
       INSTITUTE,
 19                                       NOTICE OF MOTION AND
                    Plaintiff,            UNOPPOSED MOTION FOR LEAVE
 20                                       TO FILE AMICUS BRIEF OF
             v.                           ASSOCIATION OF CALIFORNIA EGG
 21                                       FARMERS IN SUPPORT OF
 22    XAVIER BECERRA, in his             DEFENDANTS’ OPPOSITION TO
       official capacity as Attorney      PLAINTIFF’S MOTION FOR
 23    General of California, et al.,     PRELIMINARY INJUNCTION
 24                                       The Honorable Christina A. Snyder
                    Defendants.           Date:     November 25, 2019
 25
                                          Time:     10:00 a.m.
 26                                       Location: Courtroom 8D
 27                                       Complaint filed: October 4, 2019
 28    No. 2:19-CV-08569-CAS                              NOTICE OF MOTION AND MOTION
                                                              FOR LEAVE TO FILE AMICUS
                                                                 BRIEF ISO DEFENDANTS’
                                                                OPPOSITION TO MOT. FOR
                                                                            PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 23 Filed 10/28/19 Page 2 of 4 Page ID #:218



   1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2        PLEASE TAKE NOTICE that as soon as the matter may be heard, before
   3 the Honorable Christina A. Snyder, in Courtroom 8D, of the U.S. District Court for
   4 the Central District of California, Western Division, proposed amicus curiae
   5 Association of California Egg Farmers, by and through undersigned counsel, will
   6 and hereby does respectfully move for leave to file the accompanying brief in
   7 support of the Defendants’ opposition to Plaintiff’s motion for a preliminary
   8 injunction.
   9        Counsel for Plaintiff and counsel for Defendants have indicated that they do
 10 not oppose this motion. The proposed amicus curiae brief and a proposed order are
 11 attached to this motion.
 12         Proposed amicus curiae Association of California Egg Farmers (ACEF) is a
 13 California nonprofit trade organization whose members are family-owned and
 14 operated egg farms. ACEF’s members constitute a significant portion of the
 15 California egg industry. It is estimated that they are responsible for more than 70%
 16 of the commercial egg-laying hens in California. Some of ACEF’s members also
 17 produce eggs outside of California and import eggs into the State. ACEF’s
 18 members therefore are subject to the requirements for sales and production of eggs
 19 in California that were adopted by the citizens of California in Proposition 12 and
 20 codified in California Health and Safety Code §§ 25990-25993.1. ACEF’s
 21 principal purposes are to engage in advocacy regarding policies affecting the egg
 22 farming industry and to ensure the continued production of fresh and affordable
 23 eggs that meet the food-safety and animal-care standards that consumers expect.
 24         ACEF is not owned by any publicly held company. No counsel for a party
 25 authored the attached proposed amicus brief in whole or in part, and no entity or
 26
 27
 28    No. 2:19-CV-08569-CAS                  -1-              NOTICE OF MOTION AND MOTION
                                                                   FOR LEAVE TO FILE AMICUS
                                                                      BRIEF ISO DEFENDANTS’
                                                                     OPPOSITION TO MOT. FOR
                                                                                 PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 23 Filed 10/28/19 Page 3 of 4 Page ID #:219



   1 person, other than amicus curiae and its members, made a monetary contribution
   2 intended to fund the preparation or submission of this brief.
   3         “The district court has broad discretion to appoint amici curiae.” Hoptowit v.
   4 Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v.
   5 Conner, 515 U.S. 472 (1995). “There are no strict prerequisites that must be
   6 established prior to qualifying for amicus status; an individual seeking to appear as
   7 amicus must merely make a showing that his participation is useful to or otherwise
   8 desirable to the court.” Duronslet v. Cty. of Los Angeles, No. 2:16-cv-08933-ODW
   9 (PLAx), 2017 WL 5643144, at *1 (C.D. Cal. Jan. 23, 2017) (internal quotation
 10 marks omitted). At a minimum, “most courts have granted amicus participation . . .
 11 when the amicus has an interest in some other case that may be affected by the
 12 decision in the present case, or when the amicus has unique information or
 13 perspective that can help the court beyond the help that the lawyers for the parties
 14 are able to provide.” Id. (quoting Cmty. Ass'n for Restoration of Env't (CARE) v.
 15 DeRuyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999)).
 16          ACEF easily meets that discretionary standard. ACEF participated as a
 17 defendant-intervenor in a prior, similar Commerce Clause challenge to California
 18 Health and Safety Code § 25996, which prohibits the sale in California of eggs that
 19 the seller knows or should have known are the product of an egg-laying hen that was
 20 confined not in compliance with the animal-care standards contained in California
 21 Health and Safety Code § 25990. See Missouri v. Harris, 58 F. Supp. 3d 1059 (E.D.
 22 Cal. 2014), aff’d, 847 F.3d 646 (9th Cir. 2017), cert. denied sub nom. Missouri v.
 23 Becerra, 137 S. Ct. 2188 (2017). ACEF also participated as an amicus curiae in
 24 another similar Commerce Clause challenge to California Health and Safety Code
 25 § 25996, filed as an original action in the United States Supreme Court. See
 26 Missouri v. California, 139 S. Ct. 859 (2019). ACEF “has unique information” and
 27
 28    No. 2:19-CV-08569-CAS                   -2-              NOTICE OF MOTION AND MOTION
                                                                    FOR LEAVE TO FILE AMICUS
                                                                       BRIEF ISO DEFENDANTS’
                                                                      OPPOSITION TO MOT. FOR
                                                                                  PRELIM. INJ.
Case 2:19-cv-08569-CAS-FFM Document 23 Filed 10/28/19 Page 4 of 4 Page ID #:220



   1 is able to contribute a “unique . . . perspective” in this case because of its prior
   2 experience in these cases and its knowledge of agricultural markets and regulation.
   3         This motion and the attached amicus curiae brief are being filed on the same
   4 day as Defendants’ opposition brief. Permitting ACEF’s participation thus will not
   5 delay these proceedings in any respect.
   6         For the foregoing reasons, this motion for leave to file a brief as amicus
   7 curiae should be granted.
   8
   9 Dated: October 28, 2019                           Respectfully submitted,
 10                                                    WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
 11
 12                                                    /s/ Brian M. Boynton

 13                                                    Brian M. Boynton (SBN 222193)
                                                       brian.boynton@wilmerhale.com
 14                                                    WILMER CUTLER PICKERING
                                                          HALE AND DORR LLP
 15                                                    1875 Pennsylvania Ave. NW
                                                       Washington, DC 20006
 16                                                    Tel.: (202) 663-6044
 17                                                    Fax: (202) 663-6363

 18                                                    Matthew Tymann (SBN 326249)
                                                       matthew.tymann@wilmerhale.com
 19                                                    WILMER CUTLER PICKERING
 20                                                       HALE AND DORR LLP
                                                       350 South Grand Avenue, Suite 2100
 21                                                    Los Angeles, CA 90071
                                                       Tel.: (213) 443-5343
 22                                                    Fax: (213) 443-5400
 23                                                    Attorneys for Amicus Curiae
 24                                                    Association of California Egg
                                                       Farmers
 25
 26
 27
 28    No. 2:19-CV-08569-CAS                     -3-              NOTICE OF MOTION AND MOTION
                                                                      FOR LEAVE TO FILE AMICUS
                                                                         BRIEF ISO DEFENDANTS’
                                                                        OPPOSITION TO MOT. FOR
                                                                                    PRELIM. INJ.
